U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.1-32032 Lone Mountain Mines, Inc. (formerly PC 9-1-1, Inc.) (Name of Registrant in its Charter) NEVADA 83-0375241 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 1174 Manitou Dr., PO Box 363, Fox Island, WA 98333 (Address of Principle Executive Offices) Registrants’s Telephone Number:(253) 549-4336 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Yes[X]No Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10 or-K or any amendment to this Form 10Q. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).[X] Yes[] No (APPLICABLE ONLY TO CORPORATE ISSUERS) State the number of shares outstanding of each of the Issuer’s classes of common equity, as of the latest practicable date: June 30, 2009:Common Stock – 16,735,000 Lone Mountain Mines, Inc. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 Item 1.Financial Statements (unaudited): 3 Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to Financial Statements (unaudited) 8 Item 2.Management’s Plan of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T.Controls and Procedures 13 PART II.OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A. Risk Factors Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 14 Item 3.Defaults upon Senior Securities 14 Item 4.Submission of Matters to a Vote of Securities Holders 14 Item 5.Other Information 14 Item 6.Exhibits 14 Signatures 15 2 PARTI - FINANCIAL INFORMATION Item 1.Financial Statements The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence on the following page, together with related Notes.In the opinion of management, these Financial Statements fairly present the financial condition of the Company, but should be read in conjunction with the Financial Statements of the Company for the year ended December 31, 2008 previously filed in a Form 10-K with the Securities and Exchange Commission. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying interim financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying interim financial statements for the six months ended June 30, 2009 are not necessarily indicative of the operating results that may be expected for the full year ending December 31, 2009. 3 Lone Mountain Mines, Inc. (fka PC 9-1-1, Inc.) (A Development Stage Company) Financial Statements (Unaudited) For the three and six months ended June 30, 2009 and 2008, and the Period of August 15, 2003 (inception) through June 30, 2009 4 Lone Mountain Mines, Inc. (fka PC 9-1-1, Inc.) (A Development Stage Company) Balance Sheets June 30, December 31, ASSETS Current assets Cash $ $ Deposits – related party (Note 2) Total current assets Fixed assets Office and computer equipment Less accumulated depreciation ) ) Total fixed assets Other assets Available for sale investment (Note 5) Mineral claims (Note 2) - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Convertible note payable – related party (Note 2) Total current liabilities Stockholders' equity (Note 3) Common stock; $0.001 par value: 75,000,000 shares authorized; 16,735,000 and 16,735,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Financial Statements (unaudited). 5 Lone Mountain Mines, Inc. (fka PC 9-1-1, Inc.) (A Development Stage Company) Statements of Operations
